SCHEB, Acting Chief Judge.
The appellee unsuccessfully petitioned to modify the support awarded the appellant in a final judgment of paternity. The appellant then sought an award of attorney’s fees from the appellee. The trial judge denied her request.
*580We agree with the Fourth District’s opinion in P.A.G. v. A.F., 564 So.2d 266 (Fla. 4th DCA July 25, 1990). We hold that section 742.031, Florida Statutes (1989), does not provide for an award of attorney’s fees in a postjudgment proceeding for modification of child support in a paternity action. We point out that there was no challenge to the constitutionality of section 742.031 either in the trial court or in this court. Therefore, we do not address that aspect of the statute.
We certify to the Supreme Court of Florida as a matter of great public importance the same question certified by the Fourth District in P.A.G.:
WHETHER SECTION 742.031 OF THE FLORIDA STATUTES, PROVIDING FOR AN AWARD OF ATTORNEY’S FEES IN AN ORIGINAL PATERNITY ACTION, CAN BE CONSTRUED AS ALSO SUPPORTING AN AWARD OF FEES IN A POSTJUDGMENT PROCEEDING FOR MODIFICATION OF CHILD SUPPORT IN A PATERNITY ACTION?
PARKER and PATTERSON, JJ., concur.